

93 S2799 IS: Prime Cancel Unnecessary Transactions and Spending Act
U.S. Senate
2021-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2799IN THE SENATE OF THE UNITED STATESSeptember 22 (legislative day, September 21), 2021Ms. Ernst introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo eliminate unnecessary spending by Federal agencies, and for other purposes.1.Short titleThis Act may be cited as the Prime Cancel Unnecessary Transactions and Spending Act or the Prime CUTS Act.2.Requirements for Executive agency spending at the end of a fiscal year(a)DefinitionsIn this section:(1)Covered periodThe term covered period means the 2-month period immediately preceding the end of a fiscal year.(2)Discretionary appropriationsThe term discretionary appropriations has the meaning given the term in section 250(c) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900(c)).(3)Executive agencyThe term Executive agency has the meaning given the term in section 105 of title 5, United States Code.(b)Requirements for executive agency spending at the end of a fiscal year(1)In generalExcept as provided in paragraph (3), the amount of discretionary appropriations obligated by an Executive agency during each month of a covered period may not exceed the average monthly amount of discretionary appropriations obligated by the Executive agency during the 10-month period immediately preceding the covered period.(2)ReportNot later than 60 days after the end of each fiscal year, each Executive agency shall submit to Congress and post on a publicly available website an itemized list of discretionary appropriations obligated by the Executive agency during the covered period immediately preceding the date on which the report is submitted.(3)ExceptionThis section shall not apply with respect to any discretionary appropriations obligated by an Executive agency for national security-related activities. 3.Authority of Department of Defense to consolidate infrastructure distribution centers to improve effectiveness and efficiency of supply chain and inventory management(a)In generalThe Secretary of Defense may consolidate infrastructure, including warehouses, at the distribution centers of the Department of Defense to improve the effectiveness and efficiency of the supply chain and inventory management of the Department to support the needs of the Armed Forces and reduce costs.(b)Plan(1)In generalNot later than 60 days before implementing any consolidation under subsection (a), the Secretary shall submit to Congress a plan for such consolidation.(2)ElementsAny plan submitted under paragraph (1) with respect to consolidation under subsection (a) shall include the following:(A)An estimate of the cost savings of such consolidation.(B)An itemized description of how such cost savings are expected to be spent.(C)A list of the specific facilities that will be subject to closure or disposal under such consolidation.(D)With respect to each facility subject to closure or disposal under such consolidation, an explanation of how the closure or disposal of the facility will increase the efficiency or enhance the functioning of the supply chain of the Department.(E)A certification that the overall effectiveness of the supply chain of the Department will not be compromised or hindered by such consolidation. 4.Coin metal modernization authorization and cost savings(a)Saving federal funds by authorizing changes to the composition of circulating coinsSection 5112 of title 31, United States Code, is amended by adding at the end the following:(x)Composition of circulating coins(1)In generalNotwithstanding any other provision of law, and subject to the other provisions of this subsection, the Director of the United States Mint (referred to in this subsection as the Director), in consultation with the Secretary, may modify the metallic composition of circulating coins to a new metallic composition (including by prescribing reasonable manufacturing tolerances with respect to those coins) if a study and analysis conducted by the United States Mint, including solicitation of input, including input on acceptor tolerances and requirements, from industry stakeholders who could be affected by changes in the composition of circulating coins, indicates that the modification will—(A)reduce costs incurred by the taxpayers of the United States;(B)be seamless, which shall mean the same diameter and weight as United States coinage being minted on the date of enactment of this subsection and that the coins will work interchangeably in most coin acceptors using electromagnetic signature technology; and(C)have as minimal an adverse impact as possible on the public and stakeholders.(2)Notification to CongressOn the date that is at least 90 legislative days before the date on which the Director begins making a modification described in paragraph (1), the Director shall submit to Congress notice that—(A)provides a justification for the modification, including the support for that modification in the study and analysis required under paragraph (1) with respect to the modification;(B)describes how the modification will reduce costs incurred by the taxpayers of the United States;(C)certifies that the modification will be seamless, as described in paragraph (1)(B); and(D)certifies that the modification will have as minimal an adverse impact as possible on the public and stakeholders.(3)Congressional authorityThe Director may begin making a modification proposed under this subsection not earlier than the date that is 90 legislative days after the date on which the Director submits to Congress the notice required under paragraph (2) with respect to that modification, unless Congress, during the period of 90 legislative days beginning on the date on which the Director submits that notice—(A)finds that the modification is not justified in light of the information contained in that notice; and(B)enacts a joint resolution of disapproval of the proposed modification.(4)ProceduresFor purpose of paragraph (3)—(A)a joint resolution of disapproval is a joint resolution the matter after the resolving clause of which is as follows: That Congress disapproves the modification submitted by the Director of the United States Mint.; and(B)the procedural rules in the House of Representatives and the Senate for a joint resolution of disapproval described under paragraph (3) shall be the same as provided for a joint resolution of disapproval under chapter 8 of title 5..(b)Determination of budgetary effectsThe budgetary effects of this section, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this section, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. 5.Termination of taxpayer financing of Presidential election campaigns(a)Termination of designation of income tax paymentsSection 6096 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:(d)TerminationThis section shall not apply to taxable years beginning after December 31, 2020..(b)Termination of fund and account(1)Termination of Presidential election campaign fund(A)In generalChapter 95 of subtitle H of such Code is amended by adding at the end the following new section:9013.TerminationThe provisions of this chapter shall not apply with respect to any Presidential election (or any Presidential nominating convention) after the date of the enactment of this section, or to any candidate in such an election..(B)Transfer of remaining fundsSection 9006 of such Code is amended by adding at the end the following new subsection:(d)Transfer of funds remaining after terminationThe Secretary shall transfer the amounts in the fund as of the date of the enactment of this subsection to the general fund of the Treasury, to be used only for reducing the deficit..(2)Termination of accountChapter 96 of subtitle H of such Code is amended by adding at the end the following new section:9043.TerminationThe provisions of this chapter shall not apply to any candidate with respect to any Presidential election after the date of the enactment of this section..(c)Clerical amendments(1)The table of sections for chapter 95 of subtitle H of such Code is amended by adding at the end the following new item:Sec. 9013. Termination..(2)The table of sections for chapter 96 of subtitle H of such Code is amended by adding at the end the following new item:Sec. 9043. Termination..6.Prohibitions; public relations and advertising spending(a)DefinitionsIn this section:(1)AdvertisingThe term advertising means the placement of messages in media that are intended to inform or persuade an audience, including placement in television, radio, a magazine, a newspaper, digital media, direct mail, a tangible product, an exhibit, or a billboard.(2)AgencyThe term agency has the meaning given the term in section 551 of title 5, United States Code.(3)MascotThe term mascot—(A)means an individual, animal, or object adopted by an agency as a symbolic figure to represent the agency or the mission of the agency; and(B)includes a costumed character.(4)Public relationsThe term public relations means communications by an agency that are directed to the public, including activities dedicated to maintaining the image of the governmental unit or maintaining or promoting understanding and favorable relations with the community or the public.(5)Return on investmentThe term return on investment means, with respect to the public relations and advertising spending by an agency, a positive return in achieving agency or program goals relative to the investment in advertising and marketing materials.(6)SwagThe term swag—(A)means a tangible product or merchandise distributed at no cost with the sole purpose of advertising or promoting an agency, organization, or program;(B)includes blankets, buttons, candy, clothing, coloring books, cups, fidget spinners, hats, holiday ornaments, jar grip openers, keychains, koozies, magnets, neckties, snuggies, stickers, stress balls, stuffed animals, thermoses, tote bags, trading cards, and writing utensils; and(C)does not include—(i)an item presented as an honorary or informal recognition award related to the Armed Forces of the United States, such as a challenge coin or medal issued for sacrifice or meritorious service;(ii)a brochure or pamphlet purchased or distributed for informational purposes; or(iii)an item distributed for diplomatic purposes, including a gift for a foreign leader.(b)ProhibitionsExcept as provided in subsection (d), and unless otherwise expressly authorized by law—(1)an agency or other entity of the Federal Government may not use Federal funds to purchase or otherwise acquire or distribute swag; and(2)an agency or other entity of the Federal Government may not use Federal funds to manufacture or use a mascot to promote an agency, organization, program, or agenda.(c)Public relations and advertising spendingEach agency shall, as part of the annual budget justification submitted to Congress, report on the public relations and advertising spending of the agency for the preceding fiscal year, which may include an estimate of the return on investment for the agency.(d)Exceptions(1)SwagSubsection (b)(1) shall not apply with respect to—(A)an agency program that supports the mission and objectives of the agency that is initiating the public relations or advertising spending, provided that the spending generates a positive return on investment for the agency;(B)recruitment relating to—(i)enlistment or employment with the Armed Forces; or(ii)employment with the Federal Government; or(C)an item distributed by the Bureau of the Census to assist the Bureau in conducting a census of the population of the United States.(2)MascotsSubsection (b)(2) shall not apply with respect to—(A)a mascot that is declared the property of the United States under a provision of law, including under section 2 of Public Law 93–318 (16 U.S.C. 580p–1); or(B)a mascot relating to the Armed Forces of the United States.(e)RegulationsNot later than 180 days after the date of enactment of this Act, the Director of the Office of Management and Budget shall issue regulations to carry out this section.7.Prohibition on use of Federal funds for certain transit and rail projectsNotwithstanding any other provision of law, the Secretary of Transportation shall not provide any new assistance for a transit or rail project if—(1)the overall cost projection to complete the project exceeds the original cost projection by at least $1,000,000,000; and(2)the operational and administrative costs of the service provided by the project are projected to exceed the revenues generated from ridership annually over the next decade. 